Citation Nr: 1431951	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine with annular disc bulge at L4-L5, status post hemilaminectomy and diskectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to September 1976 and from April 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for low back, bilateral leg, and bilateral hip disorders.  His claims involving his low back and leg conditions since have been granted, however, so are no longer at issue inasmuch as he did not separately appeal the ratings and effective date assigned for these other disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As concerning this remaining claim for a bilateral hip disorder, the Board remanded this claim in October 2012 for further development - including especially so the RO or Appeals Management Center (AMC), as the Agency of Original Jurisdiction (AOJ) - would have initial opportunity to consider newly-submitted evidence since the Veteran had not waived this right.  See 38 C.F.R. § 20.1304 (2013).  This occurred when the AMC issued a February 2013 Supplemental Statement of the Case (SSOC) considering this additional evidence, but nonetheless continuing to deny this claim.  Thus, there was compliance with this remand directive, and the Board consequently is proceeding with its appellate adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDING OF FACT

The Veteran has degenerative joint disease (DJD), i.e., arthritis of his right hip, but it has not been etiologically linked by competent and credible evidence to his military service, including by way of his service-connected low back disability, in other words shown to have been caused or being permanently worsened by this service-connected disability.


CONCLUSION OF LAW

His right hip disorder is not the result of disease or injury directly or presumptively incurred during his service and is not secondary to his service-connected low back disability, meaning not proximately due to, the result of, or aggravated by it.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the required notice and information regarding direct service connection in a March 2003 letter prior to initially adjudicating his claim in January 2009, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

While that letter did not include consideration of the alternative secondary service connection theory, as has since been raised by the record, the March 2010 Statement of the Case (SOC) did include proper notice for secondary service connection claims.  Moreover, the claim since has been readjudicated in the February 2013 Supplemental SOC (SSOC).  Thus, any arguable defect in the provision of that notice, including in terms of its timing, was rectified ("cured") by the readjudication of the claim following provision of that notice  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not alleged any notice deficiency, certainly none that is prejudicial, i.e., more than harmless, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Here, to this end, his service treatment records (STRs) and VA treatment records have been obtained and associated with his claims file for consideration.  He also was provided a VA examination, the report of which contains a description of the history of the disability at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this claimed condition insofar as its posited relationship with his military service.  While the examiner did not comment on a March 1976 entry in the STRs noting brief treatment for a bruised right hip, that single entry represents the only treatment of a hip condition during the Veteran's service.  There is no suggestion of a "chronic" (permanent) hip disability in service or at any point after service until the initial diagnosis of mild DJD at the conclusion of his September 2010 VA compensation examination.  Furthermore, he has made no statements regarding his hip injury during the pendency of this claim and, instead, his representative has argued for entitlement on a secondary basis to the service-connected low back disability.  Thus, the Veteran is not prejudiced by the examiner's omission and VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic (Veterans Benefits Management System (VBMS) and Virtual VA) portion of the claims file, as well as the evidence in the physical portion.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Alternatively, service connection can be granted on a secondary basis.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

There is a still additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  While DJD (i.e., arthritis) is one such condition, so qualifying for this § 3.309(a) presumption and alternatively the lesser pleading-and-proof exception provided by § 3.303(b) if continuity of symptomatology since service is shown, it has not been shown that the arthritis affecting the Veteran's right hip was present within the required one year of his separation from service.  Arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Thus, as a mere layman, he is incompetent to say when he first had it affecting this hip, and the first diagnosis of it was not made until 2010, so not until some three years after his last deployment.  Thus, presumptive service connection is inapplicable.

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

But the question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed, so is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Unlike simple conditions, the diagnosis and origins of arthritis is a medically complex issue not readily amenable to probative lay comment.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).

Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).


With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  
In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To date, the Veteran has not made any lay statements regarding his hip condition, either in terms of its diagnosis or origin, and, as explained, even had he his lay statements and testimony would only have minimum, if any, probative value concerning these issues.  Additionally, the medical evidence of record does not show any complaints or treatment for a hip condition, involving either hip (left or right).  During his September 2010 VA examination, he told the examiner that he did not have any issues with his hips and never intended to a file a claim for the condition (his original claim was for low back pain radiating through his hips to his legs, claims, as mentioned, which since have been granted apparently to his satisfaction).  Nevertheless, X-rays showed DJD of his right hip, albeit only mild, and a normal left hip.  The examiner indicated the mild DJD affecting the right hip was less likely than not secondary to the Veteran's low back disability.  The examiner, instead, attributed the arthritis affecting the Veteran's right hip simply to the normal aging process.  So even if the Veteran was claiming entitlement to service connection for this additional disability, which again he seemingly is not, there is not the required attribution of this disability to his military service - either directly, presumptively, or secondarily by way of a 
service-connected disability, namely, his low back disability.

"A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There is no such indication here or, apparently, even this allegation.  And as the September 2010 VA medical opinion represents the only competent and credible medical evidence regarding the etiology of the DJD affecting the Veteran's right hip, and attributes it to simple aging, his claim for this disease must be denied.  The preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


